            Case 1:20-cv-01053-DAD-SAB Document 7 Filed 10/21/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   COLONIZE MEDIA INC.,                               Case No. 1:20-cv-01053-SAB

12                  Plaintiff,                          ORDER REQUIRING PLAINTIFF TO FILE
                                                        NOTICE OF STATUS OF SERVICE
13           v.

14   TATE A. PALMER, et al.,                            DEADLINE: OCTOBER 23, 2020

15                  Defendants.

16

17          Plaintiff filed this action on July 29, 2020. On July 30, 2020, a scheduling order issued

18 setting the mandatory scheduling conference for October 29, 2020. As of this date, Plaintiff has

19 not filed proof of service of the summons and complaint. See ECF No. 4-1 at 2.
20          Accordingly, IT IS HEREBY ORDERED that, by 4:00 p.m. on October 23, 2020,

21 Plaintiff shall file notice of the status of service on the defendants in this action. Plaintiff is

22 advised that failure to comply with this order may result in the issuance of sanction, up to and

23 including dismissal of this action.

24
     IT IS SO ORDERED.
25

26 Dated:     October 21, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
